Citation Nr: 1449243	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  08-07 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for sleep apnea.
 
2.  Entitlement to an initial compensable rating for left knee chondromalacia prior to November 19, 2009, and an initial rating in excess of 10 percent thereafter. 

3.  Entitlement to an initial compensable rating for right knee chondromalacia prior to November 19, 2009, and an initial rating in excess of 10 percent thereafter. 

4.  Entitlement to an initial compensable rating for right shoulder strain prior to December 7, 2007, and an initial rating in excess of 10 percent thereafter. 

5.  Entitlement to an initial compensable rating for degenerative disc disease of the lumbar spine prior to December 7, 2007, and an initial rating in excess of 10 percent prior to November 19, 2009, and an initial rating in excess of 30 thereafter. 

6.  Entitlement to an initial compensable rating for left elbow epicondylitis prior to November 19, 2009, and an initial rating in excess of 10 percent thereafter. 

7.  Entitlement to an initial compensable rating for right elbow epicondylitis prior to November 19, 2009, and an initial rating in excess of 10 percent thereafter. 

8.  Entitlement to an initial compensable rating for left carpal tunnel syndrome. 

9.  Entitlement to an initial compensable rating for right carpal tunnel syndrome.


REPRESENTATION

The Veteran represented by:    Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to July 1981, October 1987 to February 1988, October 1992 to January 1993, and from March 2003 to August 2005. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of September 2005, May 2008, and September 2010 rating decisions by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).

In March 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In October 2011 and December 2012, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal of the Veteran originally included a claim for service connection for a cervical spine disability.  In a rating decision dated in March 2014, the RO granted service connection for degenerative joint disease of the cervical spine, effective the date the Veteran's claim was received and awarded a 10 percent rating.  This is considered a full grant of the benefit sought on the appeal for the claim of service connection for a cervical spine disability.  Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Following the RO's initial determinations of the claims for increased ratings, the RO increased the Veteran's initial ratings for left and right knee chondromalacia, right shoulder strain, degenerative disc disease of the lumbar spine, and left and right elbow epicondylitis.  However, because the increased ratings assigned do not represent the maximum rating available for the disabilities on appeal and do not cover the entire period from the initial grant of service connection, and because the Veteran has not clearly expressed intent to limit the appeal to entitlement to the increased ratings assigned, the propriety of the initial ratings remains an issue for appellate review, and the Board has identified these issues as listed on the cover page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Also, in December 2008, the RO granted service connection for bilateral plantar fasciitis and assigned an initial rating of 10 percent, and in September 2010 denied a compensable rating for the Veteran's service-connected kidney stones.  In March 2009 and November 2010, respectively, the Veteran expressed disagreement with these assigned ratings, and argued that a 30 percent initial rating was warranted for his plantar fasciitis, and that a 30 percent rating was warranted for his kidney stones.  In September 2009 and December 2010, respectively, the RO granted a 30 percent rating for bilateral plantar fasciitis, effective the date of service connection, and a 30 percent disability rating for kidney stones, effective the date of the Veteran's claim for increase . As these increased ratings represent a full grant of the benefits sought by the Veteran, they are not on appeal.  See AB, 6 Vet. App. at 39.

The issue of service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's left knee chondromalacia is manifested by, at worst, flexion to no less than 130 degrees with pain at the end and extension to zero degrees without pain; no additional functional loss due to pain, painful motion, weakness, excess fatigability, incoordination, swelling, atrophy, or additional loss of motion associated with flare ups or on repetitive use and without evidence of instability or laxity.

2.  The Veteran's right knee chondromalacia is manifested by, at worst, flexion to no less than 120 degrees with pain at the end and extension to zero degrees without pain; no additional functional loss due to pain, painful motion, weakness, excess fatigability, incoordination, swelling, atrophy, or additional loss of motion associated with flare ups or on repetitive use and without evidence of instability or laxity.

3.  The Veteran's right shoulder strain has manifested with pain with range of motion at or above the shoulder level; the disability has been manifest by pain with flexion to 90 degrees and abduction to 90 degrees, which does not more nearly approximate limitation of arm motion halfway between the side and shoulder level; no additional functional loss due to pain, painful motion, weakness, excess fatigability, incoordination, swelling, atrophy, or additional loss of motion associated with flare ups or on repetitive use and without evidence of instability or laxity.

4.  Before November 19, 2009, the Veteran's degenerative joint disease of the lumbar spine is manifested by flexion to 80 degrees, and the combined range of motion is greater than 120 degrees, without evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis or objective neurological abnormality and there were no incapacitating episodes involving bed rest prescribed by a physician. 

5.  Since November 19, 2009, the Veteran's degenerative joint disease of the lumbar spine is manifested by forward flexion to 50 degrees without unfavorable ankylosis or incapacitating episodes involving bed rest prescribed by a physician or objective neurological abnormality.

6.  The Veteran's service-connected left elbow epicondylitis is manifested by, at worst, flexion to 145 degrees, extension to zero degrees, and complaints of pain; no additional functional loss due to pain, painful motion, weakness, excess fatigability, incoordination, swelling, atrophy, or additional loss of motion associated with flare ups or on repetitive use and without evidence of instability or laxity.

7.  The Veteran's service-connected right elbow epicondylitis is manifested by, at worst, flexion to 145 degrees, extension to zero degrees, and complaints of pain; no additional functional loss due to pain, painful motion, weakness, excess fatigability, incoordination, swelling, atrophy, or additional loss of motion associated with flare ups or on repetitive use and without evidence of instability or laxity.

8.  The Veteran's left carpal tunnel syndrome manifests with subjective complaints of numbness and tingling in each hand with no functional loss

9.  The Veteran's right carpal tunnel syndrome manifests with subjective complaints of numbness and tingling in each hand with no functional loss.




CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for an evaluation of 10 percent, but no higher, for left knee chondromalacia have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2014).

2.  For the entire appeal period, the criteria for an evaluation of 10 percent, but no higher, for right knee chondromalacia have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2014).

3.  For the entire appeal period, the criteria for an evaluation of 20 percent, but no higher, for right shoulder strain have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2014).  

4.  Before March 31, 2009, the criteria for an evaluation of 10 percent, but no higher, for degenerative joint disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237, 5242, 5243 (2014).
 
5.  Since March 31, 2009, the criteria for an evaluation in excess of 20 percent for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237, 5242, 5243 (2014).

6.  For the entire appeal period, the criteria for an evaluation of 10 percent, but no higher, for left elbow epicondylitis have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5206, 5207, 5208 (2014).  

7.  For the entire appeal period, the criteria for an evaluation of 10 percent, but no higher, for right elbow epicondylitis have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5206, 5207, 5208 (2014).  

8.  The criteria for an initial compensable evaluation for left carpal tunnel syndrome have not been met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.124a, Diagnostic Code 8515 (2014).

9.  The criteria for an initial compensable evaluation for right carpal tunnel syndrome have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.124a, Diagnostic Code 8515 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Where, as here, the appeal stems from notice of disagreement with the awards of an initial disability rating following the grant of service connection for the various disabilities noted above, further VCAA notice is not required.  38 C.F.R. 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA statutory duties under 38 U.S.C.A. § 5104 and § 7105.  In this regard, a statement of the case was issued in January 2008 which set forth the diagnostic code criteria to be satisfied to warrant a higher initial rating for each service connected disability at issue.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, and afforded the Veteran VA examinations in August 2005, December 2007, November 2009, February 2013, and April 2013, and a hearing before the undersigned in March 2011.  

The reports of the VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate the disabilities at issue.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veteran was assisted at the hearing by a representative from the Missouri Veterans Commission..  The undersigned Veterans Law Judge (VLJ) identified the issues and also explained how his disabilities had been staged at different levels.  He asked the Veteran to provide details of treatment by his chiropractor.  The VLJ also asked the Veteran to explain how the disabilities have affected the functioning of the joints involved.  For example, the VLJ had the Veteran to explain how he has lost his grip and he drops things. 

The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection for allergies. Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), or to the extent the VLJ did not expressly state the elements of the criteria that were lacking to substantiate the claims, such error is harmless as both the Veteran and his representative also demonstrated actual knowledge of what was needed to prove the claim.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

General Rating Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Rating factors for a disability of the musculoskeletal system included functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  38 C.F.R. § 4.59.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Effect of Veteran's Opinions

The Board recognizes that the evidence supporting the Veteran's claim for a higher ratings for left and right chondromalacia of the knees (knee disabilities), right shoulder strain (right shoulder disability), lumbar spine degenerative disc disease (lumbar spine disability), left and right elbow epicondylitis (elbow disabilities) and left and right carpal tunnel syndrome disabilities includes his statements regarding the severity of his symptoms, particularly pain.  The Board has also considered the Veteran's lay statements that his disabilities are worse than currently evaluated.  In evaluating a claim for an increased schedular disability rating, however, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  The Board is not free to ignore VA's duly promulgated regulations, which include the Rating Schedule.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993).  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Furthermore, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is not, however, competent to identify a specific level of disability of any of his disorders according to the appropriate diagnostic codes.  That involves specialized knowledge or training in identifying injuries and diseases of the nerves, muscles, and joints.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  

Such competent evidence concerning the nature and extent of the Veteran's knee, right shoulder, lumbar spine, elbow, and wrist disabilities have been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.   

Increased Rating Claim for Chondromalacia of the Left and Right Knee.

The left and right knee chondromalacia are currently rated 10 percent under Diagnostic Code 5014 (osteomalacia), which are rated on limitation of motion.

Limitation of motion of the knee is rated under either Diagnostic Code 5260 (limitation of flexion) or Diagnostic Code 5261 (limitation of extension).  A separate rating may be assigned for each, that is, for limitation of flexion and for limitation of extension. 

Under Diagnostic Code 5260, flexion limited to 60 degrees is zero percent disabling, flexion limited to 45 degrees is 10 percent disabling, flexion limited to 30 degrees is 20 percent disabling, and flexion limited to 15 degrees is 30 percent disabling. 

Under Diagnostic Code 5261, extension limited to 5 degrees is zero percent disabling, extension limited to 10 degrees is 10 percent disabling, extension limited to 15 degrees is 20 percent disabling, and extension limited to 20 degrees is 30 percent disabling. 

Normal range of motion of the knee motion is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71 , Plate II.

Also for consideration is Diagnostic Code 5257 for instability.  Under Diagnostic Code 5257, the criteria for 10 percent rating is either slight recurrent subluxation or slight lateral instability.  Moderate recurrent subluxation or moderate lateral instability is rated 20 percent disabling.  Severe recurrent subluxation or severe lateral instability is rated 30 percent.

The Veteran first received a VA examination for his knees in August 2005 where he complained of cracking and popping with pain all around the knee.  The pain varied from sharp to dull to burning.  The right knee would flare four to five times a day associated with activity.  The left knee was similar except it was not quite as bad.  The Veteran also complained of "bucking." [sic] but there was no history of dislocation.  He avoids stairs or climbing.  Upon examination, there were no signs of redness, swelling, or tenderness and the range of motion was from 0 degrees to 140 degrees bilaterally.  

In a December 2006 VA orthopedic evaluation of the Veteran's knees, the Veteran clearly had retropatellar crepitus with the right knee worse than the left knee.  The Lachman, McMurray, and drawer tests were all negative.  X-rays of the knees were described as unremarkable

In a VA examination in December 2007, the Veteran reported he had to give up ownership of his business, a postal, packing, and shipping store, due to his physical disabilities, but he now worked in the area of disabled veteran outreach.  He has not lost time since starting this job.  The right knee is worse than the left knee.  They are tight in the medial and lateral areas.  The knees hurt especially upon incline or going up stairs.  The knees hurt constantly with a dull pain 3-4/10 but it turns into a sharp 7-8/10 pain with stairs.  By the end of the day, the Veteran states his pain is a dull, nagging pain, 5-6/10.  There have not been any incidents of subluxation or dislocation and the range of motion was from 0 degrees to 140 degrees bilaterally.  X-rays of the knees were unremarkable.  

In a VA examination occurring on November 19, 2009, the Veteran complained of pain, weakness, stiffness, slight swelling, instability, fatigue, and decreased endurance.  The left knee symptoms were milder than the right knee and he cannot step up unless the right knee is leading.  There have not been any dislocations or subluxations.  The range of motion was from 0 degrees to 140 degrees for the left knee and from 0 degrees to 120 degrees on the right.  There was no change upon repetition.  There were no signs of valgus/varus stress and the Lachman, McMurray, and drawer tests were all negative.  

Also in November 2009, an orthopedic VAMC evaluation of the right knee noted that the Veteran complained of discomfort with prolonged siting and standing.  When he began to move, there was stiffness.  It was noted that the Veteran had full range of motion and the VA provider stated that the knee was actually in very good shape but the Veteran's symptoms have been exacerbated by fibromyalgia.  The Board notes parenthetically that the RO denied service connection for fibromyalgia in a rating decision dated in May 2013 and that claim is not now before the Board.  

In a February 2013 VA examination, the neurological examination of the knee was normal.  The Veteran reported he had been given knee braces by his chiropractor to aid in instability.  He experiences a flare-up every time he stands or walks.  Bilaterally, his range of motion was from 0 degrees to 135 degrees with pain beginning at 130 degrees.  There was no change or additional limitation with repetition.  His functional loss, besides pain and less movement was weakened movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight- bearing.  There was tenderness and muscle strength was 4/5 bilaterally.  There was no history of recurrent patellar subluxation or dislocation and all stability tests were negative.  The Veteran has not had a menisectomy. 

The Board notes the Veteran's knee disabilities were rated noncompensable from the effective date of service connection in April 2004 until November 19, 2009.  Since that date, each knee disability has been rated at 10 percent.  Before November 19, 2009, the objective evidence of record addressing the schedular criteria does not show any loss of the range of motion to a compensable degree for either knee in extension or flexion.  The intent of the Rating Schedule, however, is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Here, as the Veteran has a disability in each knee, chondromalacia, that was and is still painful, he is therefore entitled to the 10 percent rating provided by the schedular criteria from the effective date of service connection.  Further, the Board has considered the effect of pain, weakness, and lack of endurance under DeLuca v. Brown, 8 Vet. App. 202, 205 (1995); 38 C.F.R. §§ 4.40, 4.45.  The 10 percent rating assigned contemplates loss of function due to pain, weakness and lack of endurance.  
The Veteran's right or left knee limitation of motion disabilities, however, does not warrant a rating higher than 10 percent at any time during the rating period for consideration on appeal.  The schedular criteria for a higher evaluation (20 percent) contemplate knee flexion limited to 30 degrees or less.  Even with consideration of pain and repetitive use, as demonstrated on VA examinations, the right knee demonstrated at worst flexion to 120 degrees and the left knee to 135 degrees.  Thus, the Board's finding applies even after considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, painful movement, and repetitive motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.

While the Veteran did experience pain with flexion, the pain does not raise to the level of functional loss equating to flexion limited to 30 degrees.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).  To this extent, the Board places greater weight on the objective findings of the VA examination, with consideration of pain, than the Veteran's subjective complaints.

Extension to 0 degrees in both knees does not more nearly approximate or equate to extension limited to 10 degrees.  Therefore, a 10 percent rating for limitation of extension under Diagnostic Code 5261 is not warranted. There is no indication there would be additional functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, and repetitive motion. 38 C.F.R. §§ 4.40 , 4.45, 4.59.

As noted earlier, Diagnostic Code 5257 may be applied if either knee is unstable.  Although the Veteran had complaints of instability, there has been no objective evidence of instability as tests such as valgus/vargus stress have been negative.  Therefore, a separate award under Diagnostic Code 5257 is not warranted. 

In sum, throughout the rating period on appeal, the criterion for a higher rating based on limitation of flexion under Diagnostic Code 5260, in excess of 10 percent for either the right knee or the left knee have not been met, nor does the disability picture more nearly approximate the schedular criteria for a higher rating for either knee.  Further, there is no evidence in the record that establishes a limitation of extension or instability of the knees warranting a separate rating under Diagnostic Codes 5261 and 5257.  Finally, there is no evidence of other ratable pathology such as ankylosis, acquired or traumatic genu recurvatum, tibia and fibula impairment (malunion or nonunion), or symptomatic cartilage disabilities under Diagnostic Codes 5256, 5258, 5259, 5262, and 5263.  The Board has thus considered the application of other diagnostic codes in order to afford the Veteran a higher rating but does not find any raised by the evidence. 

For reasons expressed, the current evaluations more accurately reflect the actual degree of impairment shown for each knee disability since the respective effective dates for the awards of service connection, and there is no basis for staged ratings.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  The preponderance of the evidence, however, is against the claims for a rating higher than 10 percent for chondromalacia for the right knee and 10 percent for chondromalacia for the left knee and that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002).

Increased Rating Claim for Right Shoulder Strain

The Veteran was service connected in April 2005 for right shoulder strain and until December 7, 2007, the disability was rated as noncompensable  The disability has a 10 percent rating under Diagnostic Code 5201 since December 7, 2007.  The Veteran has reported his dominant hand is his right hand, making his right shoulder ratable as his major extremity.  

Under Diagnostic Code 5201, limitation of motion to shoulder level (e.g., flexion to 90 degrees) in the major or minor extremity warrants a 20 percent evaluation.  30 percent, for the major extremity (the right shoulder) is limitation of the arm to midway between the side and shoulder level, that is, 45 degrees.  For limitation of motion to 25 degrees in the major extremity, here, the right shoulder, is rated at 40 percent.

Under Diagnostic Code 5202, impairment of the humerus, the criteria for a 20 percent rating, the lowest rating, are malunion of moderate deformity, or infrequent episodes of dislocation with guarding of movement only at shoulder level.  The criteria for a 30 percent are frequent episodes of dislocation with guarding of all arm movements.  Higher ratings are awarded for findings of fibrous union, nonunion (false flail joint), and loss of the head of the humerus (flail joint). 

Under Diagnostic Code 5203, malunion of the clavicle, the criteria for a 20 percent rating is dislocation or nonunion with loose movement of the clavicle or scapula.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 to 180 degrees, abduction from 0 to 180 degrees, and both internal and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71 , Plate I.

In an August 2005 VA examination, the Veteran reported grinding/popping, pain and he cannot raise his arms above his head.  A flare-up causes the pain to rise from 2-3/10 to 6/10.  The Veteran also described what he called slips of the right shoulder but there was no history of dislocation.  Forward flexion was to 160 degrees, abduction to 110 degrees, external rotation was to 90 degrees, and internal rotation was to 90 degrees.  The examiner noted that upon repetition, range of motion improved to grossly normal but appeared markedly limited when the range of motion was measured.  

In December 2006, a VA orthopedic consult diagnosed bilateral impingement syndrome.  The Veteran reported bilateral shoulder pain, but the right was worse than the left.  The Veteran impinges bilaterally at about 90 degrees but was able to move his shoulders through a full range of motion.  He had good strength.  There was no evidence of rotator cuff muscle atrophy and X-rays were negative.  

In the VA examination on December 7, 2007, the Veteran reported he had to give up ownership of his business, a postal, packing, and shipping store, due to his physical disabilities, but he now worked in the area of disabled veteran outreach.  He has not lost time since starting this job.  The Veteran stated he was right handed.  He complained that he had loss of motion and the muscles do not work.  If he tries to write, the right arm and shoulder seize up and the arm becomes numb if he lies upon it.  Activity causes an increase in pain that can last half a day.  The forward flexion was to 145 degrees, abduction to 90 degrees, external rotation was to 45 degrees, and internal rotation was to 90 degrees.  The examiner noted that the Veteran had greater range upon casual observation than when measured with a goniometer.  X-rays of the shoulder were unremarkable.  

In August 2008, the Veteran's VA care providers noted the Veteran had full range of motion bilaterally but had pain with the right shoulder worse than the left.

In a November 2009 VA examination, the Veteran complained of pain, weakness, stiffness, heat, instability, locking, fatigue, and lack of endurance.  He also felt his right shoulder dislocated but it seemed to resituate itself after rest.  The forward flexion was to 110 degrees (pain at 110 degrees), abduction to 110 degrees (pain at 110 degrees), external rotation was to 90 degrees (pain at 90 degrees), and internal rotation was to 90 degrees.  There was no change in motion with repetition.  

In a February 2013 VA examination,  the Veteran reported increased symptoms anytime he carried something and he had to switch arms when driving.  The Veteran's right shoulder flexion and abduction were both to 90 degrees with pain beginning at 90 degrees, and no change with repetition.  Besides pain and loss of motion, the Veteran had weakened movement and excess fatigability.  There was tenderness but no guarding.  Muscle strength was reduced to 4/5 with positive signs of rotator cuff pathology, i.e., impingement.  There were no signs of impingement, subluxation, or dislocation of the right shoulder.  

In a April 2013 Gulf War VA examination, the Veteran's right shoulder was examined.  He has been diagnosed with impingement syndrome of the right shoulder.  The Veteran reported playing a lot of softball but does not play anymore because of the discomfort.  His chiropractor has been doing adjustments on the shoulders since October 2012 and discomfort is somewhat better on the left with better range of motion.  The right shoulder has not changed.  Flare-ups do not impact the function of the shoulder.  Upon examination, the right shoulder flexion was 120 degrees with painful motion beginning at 115 degrees.  Abduction was 100 degrees with painful motion beginning at 90 degrees.  There was no loss of motion or additional limitation with repetition.  The examiner noted tenderness and guarding.  Muscle strength was normal for flexion but 4/5 for abduction.  The Veteran did not have ankylosis of the shoulder joint.  He tested positive for rotator cuff pathology but there was no history of sign of instability, dislocation, or subluxation of the right shoulder joint or any other impairment.  

Before December 7, 2007, the objective evidence of record addressing the schedular criteria does not show any loss of the range of motion to a compensable degree for the right shoulder in any direction.  The intent of the Rating Schedule, however, is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Here, as the Veteran has a right shoulder strain disability that is still painful, he is therefore entitled to the 20 percent rating provided by the schedular criteria as the minimal rating for limitation of motion.  Further, the Board has considered the effect of pain, weakness, and lack of endurance under DeLuca v. Brown, 8 Vet. App. 202, 205 (1995); 38 C.F.R. §§ 4.40 , 4.45.  The 20 percent rating assigned contemplates loss of function due to pain, weakness and lack of endurance.  

A rating in excess of 20 percent, however, is not warranted because, as noted, the disability has not limited the motion of the right shoulder to a degree warranting a twenty percent rating under the schedular criteria.  As noted above, the February 2013 VA examination is where the Veteran's shoulder disabilities manifested the most severe findings. The right shoulder flexion was 0-90 degrees, and abduction was 0-90 degrees and repetition did not result in any additional loss.  At all other relevant times during the appeal period, the Veteran's shoulder disability demonstrated the same or greater range of motion.  The demonstrated functional impairment, including pain on use, does not more nearly approximate or equate to flexion or abduction representing limitation of motion of the arm to 45 degrees, the criterion for the next higher rating higher for limitation of flexion or abduction for the major and the minor extremities under Diagnostic Code 5201.  Thus, the Board's finding applies even after considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, painful movement, and repetitive motion.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59. 

The Board recognizes the Veteran's testimony that using his shoulder to elevate his arms causes him significant pain.  He testified that he cannot perform overhead tasks.  Pain was noted to be present, but there was no significant change upon repetition.  Functional loss due to pain is rated at the same level where functional loss is impeded.  Stated another way, a range of motion may be possible beyond the point when pain sets in, but for rating the disability, only to the extent pain limits motion is considered.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  As clinical examination revealed pain on motion, the rating in fact compensates the Veteran for his functional loss due to his service connected shoulder pain.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).   The Board thus finds an increased rating to 30 percent for the right shoulder is not warranted for either shoulder under Diagnostic Code 5201.

Pain of the shoulder disability generally does not prevent the Veteran from using and moving the right arm to significantly below shoulder level.  Thus, the Veteran's shoulder disability, even with pain continued to more nearly approximate the assigned 10 percent rating.  The current 20 percent rating is assigned under 38 C.F.R. 4.59 in recognition of the Veteran's shoulder painful motion, tenderness, and limited motion. 

In sum, at all relevant times, the Veteran never demonstrated limitation of motion of either arm below shoulder level to 45 degrees or less.  Therefore, the criterion for the next higher rating higher for limitation of flexion or abduction under Diagnostic Code 5201, 30 percent, have not been met.  Furthermore, The Board finds that this disability picture of the Veteran does not approximate a limitation of the arm to the 45 degree level. 

As the evidence does not show ankylosis or impairment of the humerus, clavicle, or scapula, Diagnostic Codes 5200, 5202 and 5203 are not applicable. 

For reasons expressed, the preponderance of the evidence is against the claim for a rating higher than 20 percent for the right shoulder strain disability and the benefit-of-the- doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Increased Rating Claim for Degenerative Joint Disease for the Lumbar Spine

Under the General Formula, in evaluating disabilities of the spine, the criteria is for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

Under the General Formula, the criteria for a 20 percent rating are forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The criteria for a 40 percent rating are forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation will be assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

Also any objective neurological abnormality may be separately rated under the appropriate Diagnostic Code.

The normal findings for range of motion of the lumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, right and left, to 30 degrees, and rotation, right and left, to 30 degrees.  38 C.F.R. § 4.71a, Plate V.

As the Veteran has been diagnosed with degenerative disc disease, the Veteran may also be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes if it results in a rating higher than under the General Formula.  Under the formula, the criteria for a 20 percent rating are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  The criteria for the rating of 40 percent are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. The criteria for a rating of 60 percent are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician.

The Veteran has been service connected for degenerative disc disease, initially as noncompensable from April 30, 2005(the effective date of service connection) to December 7, 2007.  From December 7, 2007 to November 19, 2009, the disability has been awarded a 10 percent rating.   Since November 19, 2009, the disability has been awarded a 20 percent rating.  At all relevant times, the Veteran asserts his back disability warrants a higher rating.

Review of the VAMC treatment notes reveal that the Veteran has made complaints and sought treatment for his chronic low back symptoms especially pain.  He has used medication, physical therapy, TENS unit, chiropractic treatment, and other modalities of treatment and has found chiropractic treatment the most effective form of treatment.  An August 2004 MRI revealed bulges at L4-L5 and L5-S1.  The Veteran has also provided statements and testimony regarding the severity of symptoms for his disabilities.  He experiences pain constantly and it has affected his functioning in his daily activities.  There are times it has affected his sleep.

In a VA examination in August 2005, the Veteran stated his pain is normally 2-3 but flares to 8/10 two to three times a day.  The flare- ups last 3-5 minutes.  He can walk one to two miles.  There was no unsteadiness or falls.  He also did not have any radicular pain.  The Veteran's forward flexion was 90 degrees, extension to 30 degrees rotational flexion 30 degrees bilaterally and lateral flexion was also 30 degrees bilaterally.  There was no loss of motion with repetition.  The diagnosis was degenerative disc disease.  

In November 2006, the Veteran reported that he now had radicular pain bilaterally in his hips and legs.  He could not sit for more than five minutes before he had to change position.  It was also difficult to stand more than five to ten minutes.  

Thus, before December 7, 2007, the objective evidence of record addressing the schedular criteria does not show any loss of the range of motion to a compensable degree for the low back in any direction.  The intent of the Rating Schedule, however, is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Here, as the Veteran has a low back disability, degenerative disc disease of the lumbar spine, that is still painful, he is therefore entitled to the 10 percent rating provided by the General Formula for spine disabilities.  Further, the Board has considered the effect of pain, weakness, and lack of endurance under DeLuca v. Brown, 8 Vet. App. 202, 205 (1995); 38 C.F.R. §§ 4.40 , 4.45.  The 10 percent rating assigned contemplates loss of function due to pain, weakness and lack of endurance.  A rating in excess of 10 percent, however, is not warranted because, as noted, the disability has not limited the motion of the low back to a degree warranting a twenty percent rating under the schedular criteria.

The Veteran does not satisfy the requirements for a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes as there is no evidence that during this period he had incapacitating episodes requiring bed rest prescribed by a physician.  

On December 7, 2007, the Veteran underwent a VA examination, reporting pain radiating upwards to the cervical spine He also had a "catching, pinching, stinging, burning" pain that advances to a numbing sensation that radiates downward to his toes.  The pain is constant 2-3/10 which increased to 6-8/10 with activity.  Pain also increased with sitting or standing.  The pain also caused the Veteran to hump over.  The Veteran's forward flexion was 80 degrees, extension to 20 degrees rotational flexion 30 degrees bilaterally, and lateral flexion 30 degrees bilaterally.  There was no loss of motion with repetition, although the Veteran stated his motion was limited by pain.  The examiner noted that if casually observed, the Veteran had greater flexibility and range of motion than apparent on physical examination.  He had a normal neurological examination and x-rays demonstrated osteoarthritis.  

The Veteran had forward flexion to 80 degrees, which meets the criteria for a ten percent rating.  Forward flexion limited to 80 degrees does not demonstrate limitation of flexion to 60 degrees or less nor was the combined range of motion was 120 degrees or less.  There was no abnormal gait or spinal contour.  There was no evidence of ankylosis.  Stated another way, on the basis of the schedular criteria, the disability would not warrant the next higher rating of 20 percent, nor do the findings more nearly approximate a disability picture warranting a 20 percent rating.  In addition, a review of the record shows that there is no evidence of incapacitating episodes prescribed by a physician and treatment by a physician for any duration.  Finally, although the Veteran had subjective symptoms of peripheral neuropathy (radiculopathy) to the lower extremities, there is no evidence of objective neurological abnormalities.

For the reasons explained above, the Veteran meets the criteria for a 10 percent rating for degenerative disc disease of the lumbar spine at all relevant times from the effective date of service connection, April 30, 2005, to November 19, 2009, but the preponderance of the evidence is against a rating greater than 10 percent prior to November 19, 2009, and the benefit of the doubt rule does not apply for a rating higher than 10 percent prior to November 19, 2009.  38 U.S.C.A. § 5107(b).

The Veteran was provided a VA examination on November 19, 2009.  He complained of pain all over his body and the near constant pain was worse with activity.  His symptoms affected his capacity to work for tasks that involved lifting, carrying, pulling, pushing, or bending.  He also complained of weakness and fatigue.  He loses about one day a month.  For the back specifically, the pain extends into the sacral area and he experiences a sharp pain followed by a nagging, dull pain, which is then followed by numbness.  This was described as a moderate intensity.  Flare-ups are precipitated by activities such as prolonged walking, repetitive activity, mobility transfers, and stair use.  He uses a back brace.  The Veteran described unsteadiness which he attributed to ankle problems.  The Veteran had a somewhat antalgic gait.  The Veteran's forward flexion was 50 degrees, extension to 30 degrees, rotational flexion 30 degrees bilaterally, and lateral flexion 30 degrees bilaterally.  There was no loss of motion with repetition and no pain reported.  There had not been any incapacitating episodes in the previous 12 months.  

In a February 2013 VA examination, The Veteran reported daily flare-ups due to any activity.  The Veteran's forward flexion was 65 degrees with pain beginning at 60 degrees, extension to 25 degrees, with pain beginning at 20 degrees, rotational flexion 25 degrees bilaterally with pain at 25 degrees and lateral flexion was also 25 degrees bilaterally with pain at 25 degrees.  There was no loss of motion with repetition.  The examiner determined the functional loss was less movement, weakened movement, excess fatigability, pain, instability of station, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  There was tenderness but no guarding or muscle spasms.  Muscle strength in the lower extremities was 4/5, but reflexes and sensation was normal.  The examiner determined the Veteran did not have any radicular pain or other signs and symptoms of radiculopathy.  There was no evidence of incapacitating episodes.  The examiner noted the Veteran worked as a field examiner covering 26 counties spending 30 percent of his time driving, 25 percent of his time meeting with Veterans, and the remainder working at documentation on his laptop.  The Veteran reported he has pain getting in and out of cars.  

X-rays demonstrated minimal degenerative changes.  The last MRI was in 2010 and it showed multilevel degenerative changes with evidence of an annular tear at L5-S1 and a mild left-sided neural forminal narrowing at L4-L5.  He has back pain which does not radiate below the level of the hips, again worse with standing and walking.  The Veteran's neurological examination was normal and the EMG/NCS was normal.  There was no evidence of lumbar radiculopathy, spinal stenosis, local entrapment, or generalized peripheral neuropathy.  The VA examiner noted the Veteran has continued to have multijoint pain in the absence of significant disease on imaging studies, and in the presence of repeatedly normal electrodiagnostic studies of both the upper and the lower extremities.
The foregoing evidence demonstrates that since November 2009, the Veteran's forward flexion has been, at worst, 50 degrees.  As 50 degrees of flexion does not more nearly approximate 30 degrees, the criteria for the next higher rating based on limitation of motion, 40 percent, have not been met.  Alternatively, in the absence of favorable ankylosis of the entire thoracolumbar, the criteria for the next higher rating have not been met.  The Board also finds that there is no additional disability due to functional loss due to pain under 38 C.F.R. § 4.40 or additional disability due to functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 that would more nearly approximate the disability picture of favorable ankylosis.  38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  Pain was noted to be present at the end points, but there was no significant change upon repetition.  Functional loss due to pain is rated at the same level where functional loss is impeded.  Stated another way, a range of motion may be possible beyond the point when pain sets in, but for rating the disability, only to the extent pain limits motion is considered.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The rating in fact compensates the Veteran for his functional loss due to his lumbar spine pain. 38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Therefore, on the basis of the schedular criteria, the evidence establishes that the disability would not warrant the next higher rating of 40 percent, nor do the findings more nearly approximate a disability picture warranting a 40 percent rating.  In addition, a review of the record shows that there is no evidence of incapacitating episodes prescribed by a physician and treatment by a physician for any duration. Finally, there are no objective neurological abnormalities to warrant a separate rating.

For the reasons explained above, the preponderance of the evidence is against a rating greater than 20 percent since November 19, 2009 for the service connected lumbar spine disability and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).



Increased Rating Claims for Left and Right Elbow Epicondylitis

The Veteran is right handed and therefore his right elbow disability will be analyzed based upon the schedular criteria for major upper extremity and the left elbow disability will be analyzed based upon the schedular criteria for a minor upper extremity.  

Diagnostic Code 5206 provides ratings based on limitation of flexion of the forearm. The minimum noncompensable rating for the forearm, major or minor, is warranted for flexion limited to 110 degrees. A 10 percent rating is warranted for flexion limited to 100 degrees and a 20 percent rating is warranted for flexion limited to 90 degrees for either the major or the minor forearm.  A 30 percent rating is warranted for flexion limited to 70 degrees for the major forearm only. A 40 percent rating is warranted for flexion limited to 55 degrees for the major forearm and 30 percent for the minor forearm.  The maximum 50 percent rating for the major forearm is warranted for flexion limited to 45 degrees.  The maximum for the minor forearm for flexion limited to 45 degrees is 40 percent.

Diagnostic Code 5207 provides ratings based on limitation of extension of the forearm.  The minimum 10 percent rating for the forearm, major or minor, is warranted for extension limited to 45 degrees. A 10 percent rating is warranted for extension limited to 60 degrees for either forearm.  A 20 percent rating is warranted for extension limited to 75 degrees for either forearm.  A 30 percent rating is warranted for extension limited to 90 degrees for the major forearm only.  A 40 percent rating is warranted for extension limited to 100 degrees for the major forearm and 30 percent for the minor forearm.  The maximum 50 percent rating for the major forearm or 40 percent for the minor forearm is warranted for extension limited to 110 degrees. 

Diagnostic Code 5208 provides a rating based on forearm flexion limited to 100 degrees and extension to 45 degrees warrants a 20 percent rating. 38 C.F.R. § 4.71a, DC 5208 (2013).

Normal ranges of motion of the elbow and forearm are 0 degrees to 145 degrees in elbow flexion. 38 C.F.R. § 4.71 , Plate I. 

Diagnostic Code 5213 provides ratings based on impairment of supination and pronation.  Normal forearm supination is from 0 degrees to 85 degrees.  Normal forearm pronation is from 0 degrees to 80 degrees. 38 C.F.R. § 4.71, Plate I. 

The minimum 10 percent rating for a major forearm is warranted for limitation of supination to 30 degrees or less.  A 20 percent rating is warranted for limitation of pronation, motion lost beyond last quarter of arc, the hand does not approach full pronation.  `A 30 percent rating is warranted for limitation of pronation, motion lost beyond middle of arc of the major upper extremity only.  A 20 percent rating is warranted for loss of (bone fusion), the hand fixed near the middle of the arc or moderate pronation.  A 30 percent rating is warranted for loss of (bone fusion), if the major hand is fixed in full pronation. The maximum 40 percent rating for a major forearm  and the maximum 30 percent rating for the minor forearm is warranted for loss of (bone fusion), if the hand fixed in supination or hyperpronation. 

In all the forearm and wrist injuries, Diagnostic Codes 5205 through 5213, multiple impaired finger movements due to tendon tie-up, muscle injury, or nerve injury are to be separately rated and combined, not to exceed the rating for loss of use of the hand. 38 C.F.R. § 4.71, Diagnostic Code 5213, note.

In an August 2005 VA examination, the Veteran complained of chronic burning pain that flared from 2-3/10 to 6/10 several times daily associated with activity.  The pain radiated up and down the forearm.  The flare-up lasts a few minutes.  The Veteran had 0 to 145 degrees flexion, supination to 85 degrees and pronation to 80 degrees bilaterally.  The diagnosis was bilateral epicondylitis.  

In a December 2007 VA examination, the Veteran described a numbing out, shock like pain.  It shoots to the hand with a throwing motion.  The elbows only hurt with activity and it lasts only a few seconds. The range of motion was 145 degrees bilaterally.  Nothing was recorded for pronation or supination.  
In a VA examination occurring in November 2009, the Veteran stated he experienced pain with activity, weakness, stiffness, instability, fatigue, and decreased endurance.  There was no history of dislocation or subluxation.  He wears wrist braces.  His range of motion was from 0 degrees to 145 degrees, with pain at 145 degrees.  Pronation was to 80 degrees without pain.  His supination was to 85 degrees without pain.  There was no change with repetition.  

The Veteran testified that his elbow disabilities cause him to lift items close to him as he cannot reach and lift.  

In a February 2013 VA examination, the Veteran stated he had daily flare-ups with the use of his hands.  He reported pain with writing, typing, and driving.  His range of motion was from 0 degrees to 145 degrees without pain.  There was no additional limitation of range of motion of the elbow or forearm with repetition and the only functional loss was weakened movement.  There was no tenderness and the muscle strength testing was 4/5.  There was no ankylosis of the elbows or other conditions such as flail joint or impairment of supination or pronation of  either upper extremity.  X-rays did not show any acute bony abnormalities or malalignment.  

Thus, the objective evidence of record addressing the schedular criteria does not show any loss of the range of motion to a compensable degree for the right elbow in any direction. The intent of the Rating Schedule, however, is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. Here, as the Veteran has both a right elbow and a left elbow disability that is still painful, he is therefore entitled to the 10 percent rating provided by Diagnostic Code 5206 since the effective date of service connection for each elbow.  Further, the Board has considered the effect of pain, weakness, and lack of endurance under DeLuca v. Brown, 8 Vet. App. 202, 205 (1995); 38 C.F.R. §§ 4.40, 4.45.  The 10 percent rating assigned contemplates loss of function due to pain, weakness and lack of endurance.  A rating in excess of 10 percent, however, is not warranted because, as noted, the disability has not limited the motion of the right elbow to a degree warranting a twenty percent rating under the schedular criteria for loss of flexion, extension, pronation, or supination.  See Diagnostic Codes 5206, 5207, 5213.
The Veteran does not satisfy the requirements for a higher rating under the other elbow diagnostic codes as he does not have ankylosis in his right or left  elbow. (Diagnostic Code 5205), a deformity or malunion (Diagnostic Code 5209), nonunion of the radius and ulna, with flail false joint (Diagnostic Code 5210), impairment of the ulna (Diagnostic Code 5211), or impairment of the radius (Diagnostic Code 5212). 

The Board has thus considered whether there is any other schedular basis for granting higher rating for the right tennis elbow disability, but has found none. In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against an initial rating higher than 10 percent for left elbow epicondylitis and right elbow epicondylitis.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 4.7 , 4.21.

Increased (Compensable) Ratings for Carpal Tunnel Syndrome (CTS)

The Veteran developed bilateral CTS while in service and before separation he had surgical decompression for both wrists.  The Veteran is rated under Diagnostic Code 8515 for each wrist.  The disabilities are rated as noncompensable.  At all relevant times, the Veteran asserts that the severity of his symptoms warrant a compensable rating.  

Diagnostic Code 8515 relates to impairments of the median nerve and provides that a 10 percent disability evaluation is assigned for mild, incomplete paralysis of the median nerve of the minor or major hand . A 20 percent disability evaluation is warranted for moderate, incomplete paralysis of the minor hand, and a 30 percent disability evaluation is contemplated for moderate, incomplete paralysis of the major hand.  A 40 percent disability evaluation is warranted for severe, incomplete paralysis of the minor hand, and a 50 percent disability evaluation is contemplated for severe, incomplete paralysis of the major hand.  A 60 percent disability evaluation is contemplated for complete paralysis of the minor hand, and a 70 percent disability evaluation is contemplated for complete paralysis of the major hand.  38 C.F.R. § 4.124a, DC 8515.

 The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Limitation of palmar flexion in line with the forearm is rated 10 percent disabling. Limitation of dorsiflexion to less than 15 degrees is also rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5215 .

 The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.7la. For VA purposes, normal dorsiflexion of the wrist is from 0 to 70 degrees, and normal palmar flexion is from 0 to 80 degrees. Normal radial deviation of the wrist is from 0 to 20 degrees, and normal ulnar deviation is from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate I (2013).

There is no evidence of, nor has the Veteran alleged that he experiences, multiple impaired finger movements due to tendon tie-up or muscle or nerve injury, which may be the basis for the assignment of a separate rating.  38 C.F.R. § 4.71a, Diagnostic Code 5211 Note.

In an August 2005 VA examination, the Veteran reported sharp to dull pain radiating up his forearms along with swelling and inflammation.  Pain is a constant 4-5/10 in the left wrist and 4/10 in the right wrist but the pain can increase to an 8 with pressure against the wrist.  This happens two to three times a day. The examiner noted each wrist had a 3.5 cm well healed and asymptomatic scar.  The left wrist extension was to 30 degrees and the right wrist had 45 degrees extension.  Both wrists had flexion to 50 degrees.  Radial deviation was 10 degrees bilaterally.  The Veteran's left wrist ulnar deviation was to 30 degrees and the right wrist was to 40 degrees.  The diagnosis was CTS status post-surgical repair.  

In January 2007, a VA neurologist evaluated the Veteran and concluded he had bilateral rotator cuff impingement.  As to the bilateral CTS, there was no recurrence of the CTS after surgical decompression as demonstrated by the EMG/NCS.  

In November 2007, the Veteran stated his post-operative CTS caused significant loss of strength, grip, mobility, and dexterity.  

In December 2007, the Veteran was provided a VA examination regarding his bilateral wrist disability.  He complained of numbness and tingling of his hands with writing.  He stated it was not pain but numbness to the hands bilaterally.  The examiner again noted well healed scars on the palmar aspect of both wrists.  The left wrist had palmar flexion to 75 degrees and dorsiflexion to 40 degrees.  The left wrist ulnar deviation was 20 degrees as was the radial deviation.  The right wrist had palmar flexion to 70 degrees and dorsiflexion to 40 degrees.  The right wrist ulnar deviation was 40 degrees and the radial deviation was 20 degrees.  The examiner noted that the January 2009 EMG/NCS study did not demonstrate current CTS and the X-rays for the examination were negative.  The diagnosis was CTS treated by decompression without recurrence electrophysiologically and with a normal examination.  The examiner noted only subjective symptoms without any functional deficit or presence of CTS.  

In January 2008, an MRI demonstrated positive findings of a pisotriquetral ganglion and cyst but there was no evidence to suggest systemic carpal tunnel decompression.  

In March 2008, a VA rheumatologist diagnosed bilateral de Quervain's tendonitis, worse on the left, and fibromyalgia.  

In a VA examination in November 2009, the Veteran complained of pain, numbness and tingling, weakness, stiffness, swelling, instability, fatigue, and lack of endurance in his wrists and he uses wrist braces.  The left wrist had palmar flexion to 60 degrees and dorsiflexion to 70 degrees.  The left wrist ulnar deviation was 45 degrees and the radial deviation was 20 degrees.  In all movements, pain occurred at the end of the movement.  The right wrist had palmar flexion to 60 degrees and dorsiflexion to 60 degrees.  The right wrist ulnar deviation was 45 degrees and the radial deviation was 20 degrees.  In all movements, pain occurred at the end of the movement.  The Veteran reported pain radiating from his neck and muscle tremors.  He also stated he had difficulty with fine motor skills.  Upon examination, however, his reflexes, strength, and sensation were normal.  The EMG and NCS were minimally abnormal which the examiner stated could be residuals from the CTS surgery.  

In April 2010, the Veteran reported muscle tremors and spasms.  He felt he had to moderate activities due to the muscle tremors.  The tremors were observed by a VA neurological consult in May 2010 who diagnosed as enhanced physiological tremors.  Otherwise, the evaluation was negative for any neurological findings.  

In a February 2013 VA examination, it was noted that two EMG/NCS of the upper extremities (in 2006 and 2009) since the veteran's carpal tunnel surgery (which occurred in service) have been normal, that is, no evidence of generalized neuropathy or recurrent carpal tunnel syndrome.  The examiner noted there was no nerve entrapment with EMG/NCS at either the elbow or wrist (CTS). As a result physiologically there is no objective evidence that an epicondylitis in either elbow would not cause dysfunction of hands or wrist.  In addition, the MRIs and X-rays have been normal with the exception of a January 2008 MRI demonstrating a small pisotriquetral ganglion and a 4 mm cyst within the capitate bone.  Right  elbow films have shown minimal degenerative change and possible calcified tendinitis noted medially.  Left elbow films have shown degenerative changes involving the humeral olecranon joint with marginal spurring anteriorly.   The Veteran reported has right sided neck and shoulder pain which does not go below the level of the elbow, and continues to have numbness and tingling of his hands with gripping activities. He states he does not have numbness and tingling when not actively using his joints.  The neurological signs and findings upon examination were normal.   

In the April 2013 Gulf War VA examination, the Veteran reported hand issues after he developed carpal tunnel syndrome in service.  Since that time, his hands swell, and his joints/knuckles are tender and sore.  There was no limitation of motion or evidence of painful motion for any of the fingers or thumbs bilaterally.  Repetition did not change the results nor was there any functional loss or functional impairment of the fingers and thumb.  Strength was normal.  X-ray and other imaging studies are normal.   

The Board finds that the evidence does not support that the Veteran currently has carpal tunnel syndrome manifested with at least mild, incomplete paralysis of the median nerve of either hand.  The Board acknowledges the Veteran's subjective complaints of pain, numbness and tingling in the wrist and the hand bilaterally, but gives significant weight to the objective testing, including normal sensory examinations, negative EMG/NCS, and no evidence of any functional loss in either hand due to carpal tunnel syndrome.

The Board also recognizes that the Veteran has other symptoms such as hand tremors that has been observed by his providers and also has difficulty with holding objects or with fine motor skills.  As noted above, the Veteran's opinion attributing these conditions to his CTS is not competent as he is a lay person.  The Veteran has other non-service connected diagnoses that may have resulted in these problems; the Veteran has fibromyalgia that has been determined not be connected to service.
 
Based upon review of all the evidence of record, both lay and medical, the Board finds that symptoms pertaining to the Veteran's bilateral carpal tunnel syndrome do not more nearly approximate mild incomplete paralysis of the median nerve as the evidence of record does not include a finding of neurological or sensory loss.  The medical evidence has demonstrated only subjective complaints by the Veteran.  As such, the Board finds that a compensable rating is not warranted for left or right carpal tunnel syndrome.

As the assigned noncompensable evaluation reflects the actual degree of impairment shown since the date of the grant of service connection for the Veteran's CTS, there is no basis for staged ratings for this claim. As the preponderance of the evidence is against the claims for compensable ratings for CTS of each wrist, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 .

As the preponderance of the evidence is against a compensable rating for CTS of the right wrist and CTS of the left wrist, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of each of the Veteran's disabilities with the established criteria found in the rating schedule for the musculoskeletal system shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as discussed above, the rating criteria considers range of motion, pain, instability, and other factors and the level of their severity upon the functioning of a particular joint.  As noted there is no objective evidence to warrant a separate rating at this time for his neurological symptoms and they are reflected in his current rating.  

The Board acknowledges that the Veteran has testified it has affected him in the performance of his work in such matters as driving, entering and exiting cars, writing, and typing.  To this extent, it affected his employment, but he is apparently able to perform the job duties without significant time lost.  As to other aspects of limited function, the Veteran reported pain when using stairs or unusual physical activities.  As seen in the analysis above, the Board has considered these aspects of the Veteran's disabilities, and finds that the rating schedule adequately provides for ratings based on these symptoms or impairments.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  Additionally, there is not shown to be evidence of marked interference with employment due to the disability.  Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).   

In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, which is limitation of flexion, pain, stiffness, and weakness, which is contemplated by the Rating Schedule under the Diagnostic Codes for the musculoskeletal and nervous system, and the application of 38 C.F.R. §§ 4.40, 4.45, and the Veteran does not have any symptomatology not already contemplated by the Rating Schedule.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Total Rating for Compensation Based on Individual Unemployability (TDIU)

A claim for a total rating is inferred in a claim for increase where the Veteran claims his disability affects his employability or such a claim is reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the evidence suggests that the Veteran's disabilities may have affected his employment in the performance of his duties, but there is no evidence to suggest any of the disabilities prevented the Veteran from obtaining and maintaining gainful employment.  Further, the severity of his disabilities is addressed in the assigned ratings, as discussed above.  Finally, the Veteran does not contend, nor does the evidence reasonably raise a claim for total disability rating for compensation based on individual unemployability.  Therefore, in the circumstances of this case, the Board declines to take jurisdiction over a TDIU claim.

ORDER

Entitlement to a 10 percent initial rating, but no higher, before November 19, 2009 for left knee chondromalacia is granted subject to the laws and regulations governing the payment of monetary awards.

Entitlement to a rating higher than 10 percent since March 31, 2009, for left chondromalacia is denied.

Entitlement to a 10 percent initial rating, but no higher, before November 19, 2009 for right knee chondromalacia is granted subject to the laws and regulations governing the payment of monetary awards.

Entitlement to a rating higher than 10 percent since March 31, 2009, for right knee chondromalacia is denied.
Entitlement to a 20 percent initial rating, but no higher, for right shoulder strain granted subject to the laws and regulations governing the payment of monetary awards.

Entitlement to a 10 percent initial rating, but no higher, for the period from April 30, 2005 to November 19, 2009 for degenerative disc disease of the lumbar spine is granted subject to the laws and regulations governing the payment of monetary awards.

Entitlement to a rating higher than 20 percent since November 19, 2009, for degenerative disc disease of the lumbar spine is denied.

Entitlement to a 10 percent initial rating, but no higher, before November 19, 2009 for left elbow epicondylitis is granted subject to the laws and regulations governing the payment of monetary awards.

Entitlement to an initial rating higher than 10 percent since November 19, 2009, 2009, for left elbow epicondylitis is denied.

Entitlement to a 10 percent initial rating, but no higher, before November 19, 2009 for right elbow epicondylitis is granted subject to the laws and regulations governing the payment of monetary awards.

Entitlement to an initial rating higher than 10 percent since November 19, 2009, 2009, for right elbow epicondylitis is denied.

Entitlement to an initial compensable rating for left carpal tunnel syndrome is denied.

Entitlement to an initial compensable rating for right carpal tunnel syndrome is denied.  



REMAND

In a November 2010 statement, the Veteran expressed disagreement with the denial of service connection for sleep apnea in a September 2010 rating decision of the RO.  Because the filing of a notice of disagreement initiates appellate review, the Board remanded the claim in December 2012 for the preparation of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  The RO issued a statement of the case and the Veteran filed his substantive appeal in January 2013  

In May 2013, the RO granted the Veteran's separate and new claim for reactive airway disease and in November 2013, informed the Veteran that the grant of service connection for reactive airway disease was a grant of the benefit sought on appeal for the denial of service connection for sleep apnea as the claim for service connection for reactive airway disease was based on the same symptomology.  In July 2014, the RO then issued a rating decision denying service connection for sleep apnea as caused or aggravated by reactive airway disease.

The Board finds that the RO incorrectly informed the Veteran that the grant of service connection for restrictive airway disease satisfied his appeal to the original denial of service connection for sleep apnea.  First, the RO made a medical determination that it cannot make when it determined that the symptoms of sleep apnea were the same symptoms of restrictive airway disease.  See Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (the Board must consider independent medical evidence to support its findings rather than provide its own medical judgment).  Further, based upon the Board's review of the evidence, the Veteran has three diagnosed disabilities: obstructive sleep apnea, central sleep apnea, and reactive airway disease.  The Board notes that obstructive sleep apnea and central sleep apnea were both diagnosed before the reactive airway disease and there is no indication his medical providers made a change in diagnosis.  Therefore, the Board finds that the Veteran's claim for service connection for sleep apnea is still pending.  

Furthermore, the subsequent July 2014 ratings decision is based upon a VA examination that only offered an opinion on whether the Veteran's sleep apnea was caused or aggravated by the reactive airway disease disability.  The examiner did not address whether the Veteran's obstructive or central sleep apnea was directly caused by service.  A November 2010 letter by the Veteran's primary VA provider links his sleep apnea to service.  The Veteran is entitled to a determination on whether the obstructive sleep apnea or the central sleep apnea or both are related to service.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (VA is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process); Roebuck v. Nicholson, 20 Vet. App. 307, 31  (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).

In addition, the examiner only determined that reactive airway disease did not cause or aggravate sleep apnea.  The examiner failed to provide a rationale why sleep apnea was not secondarily related to other service connected disabilities such as PTSD or the Veteran's spine and musculoskeletal disabilities.  The Board therefore finds the report inadequate.  See 38 U.S.C.A. § 5103A (d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Therefore, a VA medical examination and accompanying medical opinion is needed to ascertain whether the sleep disabilities are present and to ascertain the etiology, i.e., whether they are caused by service.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA sleep disturbance examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner is asked to determine whether the Veteran has a sleep apnea disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  Any opinion provided should be reconciled with the previous opinions obtained.

The examiner is also requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed sleep disturbance disability was caused or aggravated by one or more of the Veteran's service-connected disabilities.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner is asked to discuss the clinical significance of the evidence that the Veteran has been diagnosed with both obstructive sleep apnea and central sleep apnea.  

The examiner is advised that lay evidence of continuity of symptoms, after service, if credible, is competent evidence, regardless of the lack of contemporaneous medical evidence.  Nevertheless there still must be a factual showing that a symptom, for example pain, is derived from an injury, disease, or event in service. 

A complete rationale for any opinion offered should be provided.

2.  After the development requested is completed, readjudicate the claim for service connection for sleep apnea.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


